People v Hatcher (2019 NY Slip Op 00638)





People v Hatcher


2019 NY Slip Op 00638


Decided on January 31, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: January 31, 2019

108590

[*1]THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
vJAYVEL HATCHER, Also Known as JEMAL JONES, Appellant.

Calendar Date: January 4, 2019

Before: Egan Jr., J.P., Lynch, Clark, Aarons and Rumsey, JJ.


Michael P. Graven, Owego, for appellant.
Stephen K. Cornwell Jr., District Attorney, Binghamton (Stephen D. Ferri of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a judgment of the County Court of Broome County (Cawley Jr., J.), rendered November 9, 2015, convicting defendant upon his plea of guilty of the crimes of robbery in the first degree, criminal possession of a weapon in the second degree and reckless endangerment in the first degree.
Defendant pleaded guilty to robbery in the first degree, criminal possession of a weapon in the second degree and reckless endangerment in the first degree as charged in a superior court information. County Court sentenced defendant in accordance with the plea agreement to concurrent prison terms that resulted in an aggregate maximum of 10 years, followed by five years of postrelease supervision. Defendant appeals, contending that the sentence is harsh and excessive when considering his medical and mental health issues. We disagree. The sentence, which is within the statutory range (see Penal Law §§ 70.00 [2] [d]; [3] [b]; 70.02 [1] [a]; [3] [a], [b]), is consistent with the terms of the plea agreement, and our review of the record does not disclose any abuse of discretion or extraordinary circumstances warranting a reduction of the sentence in the interest of justice (see People v French, 134 AD3d 1245, 1246 [2015]; People v Kerwin, 117 AD3d 1097, 1098 [2014]).
Egan Jr., J.P., Lynch, Clark, Aarons and Rumsey, JJ., concur.
ORDERED that the judgment is affirmed.